Illinois Official Reports

                                 Appellate Court



                  People v. Ringland, 2015 IL App (3d) 130523



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption           CARA M. RINGLAND, Defendant-Appellee.–THE PEOPLE OF
                  THE STATE OF ILLINOIS, Plaintiff-Appellant, v. STEVEN PIRRO,
                  JAMES SAXEN, STEVEN L. HARRIS and MATTHEW P. FLYNN,
                  Defendants-Appellees.




District & No.    Third District
                  Docket Nos. 3-13-0523, 3-13-0823, 3-13-0848, 3-13-0926, 3-13-0927
                  cons.




Filed             June 3, 2015




Decision Under    Appeal from the Circuit Court of La Salle County, Nos. 12-CF-61,
Review            12-CF-552, 12-CF-584, 12-MR-20, 13-CF-37, 13-CF-144; the Hon.
                  H. Chris Ryan and the Hon. Daniel J. Bute, Judges, presiding.




Judgment          Affirmed.
     Counsel on               Brian Towne, State’s Attorney, of Ottawa (Judith Z. Kelly (argued), of
     Appeal                   State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                              People.

                              Allan A. Ackerman, of Allan A. Ackerman, P.C., and Stephen M.
                              Komie (argued), both of Chicago, for appellee Cara M. Ringland.

                              Louis L. Bertrand, of Bertrand Law Office P.C., of LaSalle, for
                              appellees Matthew P. Flynn and Steven Pirro.

                              Dimitri Golfis (argued), of State Appellate Defender’s Office, of
                              Ottawa, for appellee James Saxen.

                              Douglas B. Olivero (argued), of Louis E. Olivero & Associates, of
                              Peru, for appellee Steven L. Harris.



     Panel                    JUSTICE SCHMIDT delivered the judgment of the court, with
                              opinion.
                              Justices Lytton and O’Brien concurred in the judgment and opinion.


                                                OPINION


¶1         In these five consolidated cases, People v. Ringland, People v. Pirro, People v. Saxen,
       People v. Harris and People v. Flynn, defendants were each charged separately of felony drug
       offenses as a result of evidence obtained following traffic stops conducted by the State’s
       Attorney’s special investigator Jeff Gaither in La Salle County. Each defendant filed a motion
       to quash his or her arrest and suppress evidence.
¶2         The separate hearings on defendants’ motions focused on the traffic stops and Gaither’s
       authority as a member of the State’s Attorney’s Felony Enforcement (SAFE) unit to execute
       said stops. Each hearing was premised on substantially the same stipulated testimony;
       following argument, the trial court granted defendants’ motions. The court found that while the
       State’s Attorney had authority to appoint a special investigator pursuant to section 3-9005(b)
       of Counties Code (55 ILCS 5/3-9005(b) (West 2012)), the failure to comply with the
       fingerprint requirements of the statute meant that Gaither was not authorized to act as a peace
       officer on the date of the incidents.
¶3         The State appeals, claiming the trial court erred in finding that special investigator Gaither
       was not authorized to act as a peace officer at the time of the traffic stops where the State’s
       Attorney substantially complied with the necessary fingerprint requirements of the statute.
¶4         We affirm.

                                                   -2-
¶5                                           BACKGROUND
¶6         At the outset, we note that the cases of People v. Pirro, People v. Saxen, People v. Harris,
       and People v. Flynn were all consolidated for appeal on February 7, 2014, under the name of
       People v. Pirro, case No. 3-13-0823. This court, sua sponte, consolidated People v. Ringland,
       case No. 3-13-0523, with People v. Pirro, as each case is premised on essentially the same set
       of facts and our disposition of the issues is identical. The following are the pertinent facts of
       each case.
¶7         In case No. 3-13-0523, the State charged defendant, Cara Ringland, via a two-count
       indictment with felony drug charges arising out of a traffic stop conducted by special
       investigator Jeff Gaither on Interstate 80 in La Salle County on January 31, 2012. Count I
       alleged unlawful possession with intent to deliver more than 5,000 grams of cannabis, a Class
       X felony in violation of section 5(g) of the Cannabis Control Act (720 ILCS 550/5(g) (West
       2010)). Count II alleged unlawful cannabis trafficking for knowingly bringing 2,500 grams or
       more of cannabis into the State of Illinois with the intent to deliver in Illinois or any other state,
       a Class X felony in violation of section 5.1(a) of the Cannabis Control Act (720 ILCS
       550/5.1(a) (West 2010)).
¶8         On February 1, 2012, the State initiated a forfeiture action against Ringland seeking
       forfeiture of $3,300 United States currency seized from the vehicle. The trial court
       consolidated the causes on May 13, 2012. Ringland filed a motion to quash her arrest and
       suppress evidence on August 2, 2012, alleging, inter alia, that she was placed under arrest by
       police officers outside their municipal jurisdiction and that she was stopped and detained
       without probable cause.
¶9         In case No. 3-13-0823, the State charged defendant, Steve Pirro, with one count of
       unlawful possession with intent to deliver more than 2,000 grams but less than 5,000 grams of
       a substance containing cannabis, a Class 1 felony in violation of section 5(f) of the Cannabis
       Control Act (720 ILCS 550/5(f) (West 2012)). The charge arose following a traffic stop
       conducted by special investigator Gaither on Interstate 80 on January 14, 2013. Defendant
       filed a motion to quash his arrest and suppress evidence, alleging, inter alia, that Gaither
       lacked the authority to effectuate a traffic stop or arrest.
¶ 10       In case No. 3-13-0848, the State charged defendant, James Saxen, via a two-count
       indictment with unlawful possession with intent to deliver 15 grams or more but less than 100
       grams of a substance containing methamphetamine, a Class X felony in violation of sections
       55(a)(1) and 55(a)(2)(C) of the Methamphetamine Control and Community Protection Act
       (720 ILCS 646/55(a)(1), (a)(2)(C) (West 2010)). Count II charged defendant with unlawful
       possession with intent to deliver 900 or more grams of a substance containing
       methamphetamine, a Class X felony in violation of sections 55(a)(1) and 55(a)(2)(F) of the
       Methamphetamine Control and Community Protection Act (720 ILCS 646/55(a)(1), (a)(2)(F)
       (West 2010)).
¶ 11       In case No. 3-13-0926, the State charged defendant, Steven Harris, with unlawful
       possession of a controlled substance with intent to deliver more than 15 grams but less than
       100 grams of a substance containing cocaine, a Class X felony in violation of section
       401(a)(2)(A) of the Illinois Controlled Substances Act (720 ILCS 570/401(a)(2)(A) (West
       2010)).


                                                     -3-
¶ 12        Lastly, in case No. 3-13-0927, the State charged defendant, Matthew Flynn, with unlawful
       possession with intent to deliver more than 2,000 grams but less than 5,000 grams of a
       substance containing cannabis, a Class 1 felony, in violation of section 5(f) of the Cannabis
       Control Act (720 ILCS 550/5(f) (West 2010)).
¶ 13        As was the case with defendants Ringland and Pirro, the charges against defendants Saxen,
       Harris, and Flynn arose following three separate traffic stops conducted by special investigator
       Gaither on Interstate 80 in La Salle County. Gaither initiated the stop against Saxen on
       December 12, 2012; against Harris on November 20, 2012; and against Flynn on March 12,
       2013.
¶ 14        Like Ringland and Pirro, defendants Saxen, Harris, and Flynn each filed a motion to quash
       his arrest and suppress evidence, alleging Gaither lacked the authority to conduct a traffic stop
       or arrest.
¶ 15        Each cause proceeded to a separate hearing on the individual defendant’s motion to
       suppress. The trial court conducted the hearing on defendant Ringland’s motion to suppress
       first. This is significant, insofar as the other four defendants stipulated to the testimony given
       by La Salle County State’s Attorney Brian Towne and by special investigator Jeff Gaither at
       Ringland’s hearing on February 8, 2013.
¶ 16        At the outset of Ringland’s suppression hearing, the parties tendered certain documents
       obtained pursuant to subpoenas. The hearing itself focused on the traffic stop, and the authority
       of SAFE investigator Jeff Gaither to execute said stop. The trial judge noted on the record that
       based on hearings in other cases, SAFE investigators were not sworn in as deputies by the
       sheriff’s department. The parties then stipulated to the transcripts of conversations between
       Gaither, Peru police officer Jeremiah Brown, and defendant Ringland.
¶ 17        Officer Brown testified that on January 31, 2012, he was doing a “ride along” with Gaither
       of the SAFE unit. He was not in uniform at the time. They were stationary in the Interstate 80
       median when they proceeded to go eastbound on Interstate 80 following a U-Haul vehicle that
       contained only a driver. They pulled to the left of the U-Haul, observing that the seatbelt
       appeared to be in use and that the driver kept her eyes facing forward. Gaither explained to
       Brown that he had a specialty in “truck enforcement” and he would be executing a traffic stop
       for inadequate mud flaps. Brown also noticed that the U-Haul’s license plate was partially
       obstructed by its frame.
¶ 18        Gaither stopped the U-Haul and approached the passenger-side window while Brown
       approached the driver’s window. Less than two minutes later, Gaither signaled Brown to call
       the canine unit and had defendant exit her vehicle and sit in his squad car. Brown believed that
       the Peru canine unit was required to respond whenever SAFE executed a traffic stop.
¶ 19        Gaither testified that he had been employed by the Illinois State Police from 1987 to 2011,
       before retiring in July 2011 as a master sergeant. He then accepted a position as an investigator
       with the SAFE team to look for narcotic traffickers traveling along Interstate 80 in La Salle
       County. He did not have his fingerprints taken in connection with accepting the position with
       SAFE. His fingerprints had been taken prior to his 1987 graduation from the State Police
       Academy and maintained by the State Police since that time. However, he had recently been
       fingerprinted in connection with a job coaching softball at the high school and those had been
       sent to Springfield.



                                                   -4-
¶ 20        Gaither took an oath in January 2012 when he joined SAFE. He received his paychecks
       from La Salle County. He was provided a Ford Explorer with “police emergency equipment.”
       He did not take an oath as a deputy sheriff, but did get sworn in as a Spring Valley police
       officer, although that was after he conducted the traffic stop of defendant Ringland on January
       31, 2012.
¶ 21        Gaither testified that on January 31, 2012, he was stopped in the Interstate 80 median at the
       western county line of La Salle County with Peru police officer Jeremiah Brown present as a
       ride along. He observed a U-Haul proceeding eastbound with a female driver and no
       passengers. He pulled out to look at the U-Haul, noticing the mud flaps were inadequate and
       the license plate was obstructed. He then pulled to the left of the U-Haul; the driver continued
       to look straight ahead and was wearing her seatbelt. Gaither executed a traffic stop based on the
       mud flap violation. He had Officer Brown call in the traffic stop to the Spring Valley
       dispatcher with Brown reading off the license plate number.
¶ 22        Gaither approached the passenger side of the U-Haul and obtained Ringland’s driver’s
       license and rental agreement. He took the documents to the squad car and asked Ringland to
       accompany him. He informed Ringland his intent was to issue a written warning for the
       violation. Gaither stated it generally takes him an estimated 10 minutes to complete a warning
       ticket. He engaged the defendant in conversation, eliciting where she was coming from
       (Nevada City, California), where she had rented the vehicle three days earlier, where she was
       going, and what she was doing. She was not under arrest.
¶ 23        By prearrangement, the canine unit is automatically brought to any traffic stop called in by
       a SAFE officer. Here, it arrived before Gaither completed the warning ticket. The dog alerted
       to the vehicle.
¶ 24        La Salle County State’s Attorney Brian Towne testified next. Towne testified that he
       formed the SAFE unit in late 2011 to have a drug interdiction team operating primarily on
       Interstate 80. The unit was comprised of officers with extensive experience with drug
       interdiction, along with canine assistance, and additional agencies for follow-up and support.
       Towne authorized those officers to operate with police powers pursuant to section 3-9005(b)
       (55 ILCS 5/3-9005(b) (West 2010)), the statute governing the duties and powers of the State’s
       Attorney. The statute specifically provides that the State’s Attorney may appoint special
       investigators. Towne stated he was aware that the statute required that fingerprints of the
       appointee special investigator be taken and transmitted to the Illinois State Police to check for
       convictions. He was further aware that the section referred to the State’s Attorneys Appellate
       Prosecutor’s Act (725 ILCS 210/7.06 (West 2010)), which contained additional requirements
       to allow investigators to act as peace officers, and he had taken steps to comply with those
       requirements. One of those requirements included completion of basic police training or a
       waiver based upon the investigator’s prior law enforcement experience or training.
¶ 25        Towne knew that Gaither had been a decorated member of the Illinois State Police for more
       than 20 years prior to his retirement in July 2011. Gaither had been through all the required
       Illinois State Police training. Based upon Gaither’s prior law enforcement experience, Towne
       applied for a waiver from the Illinois Law Enforcement Training Standards Board’s basic
       training course. In March 2012, Towne received from the Law Enforcement Training
       Standards Board confirmation that his request regarding Gaither’s waiver had been granted.
¶ 26        Despite his knowledge that section 3-9005(b) required that before a person can be
       appointed as a special investigator, fingerprints shall be taken and transmitted to the Illinois

                                                   -5-
       State Police, Towne failed to do so. He had been informed that the Illinois State Police already
       had Gaither’s fingerprints on file. The Illinois State Police did not inform Towne’s office as to
       whether Gaither had been convicted of a felony or crime involving moral turpitude, another
       requirement per the statute. Towne swore Gaither in as a special investigator with the State’s
       Attorney’s office on January 21, 2012.
¶ 27       As previously mentioned, the parties in Pirro, Saxen, Harris, and Flynn stipulated to the
       testimony of Towne and Gaither in the hearing on their motions to suppress. However, unlike
       Ringland, in each of those four consolidated cases, the parties entered the following additional
       stipulations:
                   “The parties agree and stipulate that if Laura Baker were called to testify, she would
               state under oath as follows:
                   1) Laura Baker would testify that she is employed by the Illinois Law Enforcement
               Training and Standards Board. She would testify that one of her responsibilities is to
               perform background checks for individuals who have submitted waiver requests.
                   2) She would testify that on January 19, 2012, a background check was performed
               on Jeffery Gaither through the Illinois State Police Criminal History Record Inquiry,
               and that there were no felony convictions or crimes of moral turpitude found on the
               background check. She would further testify that there was no information gained from
               the background check that would have interfered with the issuance of his waiver
               request.”
       The second stipulation read as follows:
                   “The parties agree and stipulate that if Lieutenant John Rattigan were called to
               testify she [sic] would state under oath as follows:
                   1) That John Rattigan is employed as a Lieutenant with the Illinois State Police,
               specifically the Bureau of Identification.
                   2) He would testify that the Illinois State Police have fingerprints on file for
               Investigator Jeffery Gaither and Investigator Daniel Gillette. He would further testify
               that both of their fingerprints have been on file with the Illinois State Police since
               before 1990.”
¶ 28       We note that while all defendants questioned Gaither’s authority to make the stops,
       defendants Harris and Saxen specifically referred to the State’s Attorney’s failure to comply
       with the procedures of section 3-9005(b) in employing Gaither. Saxen also called into question
       whether the activities of the SAFE unit exceeded the scope of the statute, where counsel
       argued:
               “I’m also alleging the fact that I believe even if they had followed the proper procedure
               and done everything, that they were actually exceeding the authority given to them
               under the statute which, basically, says they’re allowed to help the State investigate
               matters and serve subpoenas and things of that nature. I believe that putting them out as
               a police unit on a public highway would be a violation of that statute. We go beyond the
               powers that are granted to them under that statute.”
¶ 29       Following argument, the respective trial judges in each of the five cases ruled that strict
       compliance with the fingerprint requirement of section 3-9005(b) was required prior to
       Gaither’s appointment as a special investigator. The trial court noted that the State’s Attorney
       had the statutory authority to appoint special investigators to conduct investigations with

                                                   -6-
       regard to drug trafficking. However, it found that the State’s Attorney had only those powers,
       duties, and authority granted under the particular statute and if the statute contained a
       restriction therein, it was to be strictly enforced. The statute unequivocally required that the
       applicant’s fingerprints be taken and transmitted to the Illinois State Police and the State Police
       shall examine its records and submit any conviction information to the State’s Attorney. Such
       requirements were not met, thus the court found Gaither lacked the authority to execute each
       traffic stop and arrest. The trial court granted the defendants’ motions to suppress.
¶ 30       The State appeals.

¶ 31                                            ANALYSIS
¶ 32       The State contends that the trial court erred in granting defendants’ motions to suppress
       when it found that Gaither did not have the authority to act as a peace officer. Specifically, the
       State argues that State’s Attorney Towne strictly complied with the statute or, in the
       alternative, substantially complied such that Gaither did have the authority to effectuate the
       traffic stops and ensuing arrests as a special investigator.
¶ 33       At the outset, we note that “we review the trial court’s judgment, not its reasoning, and we
       may affirm on any grounds in the record, regardless of whether the trial court relied on those
       grounds or whether the trial court’s reasoning was correct.” Suchy v. City of Geneva, 2014 IL
       App (2d) 130367, ¶ 19 (citing Leonardi v. Loyola University of Chicago, 168 Ill. 2d 83, 97
       (1995)). Moreover, we recognize the general rule that “although a defense not raised in the trial
       court may not be raised for the first time on appeal by an appellant, ‘the appellee may urge any
       point in support of the judgment on appeal, *** so long as the factual basis for such point was
       before the trial court.’ ” Travelers Casualty & Surety Co. v. Bowman, 229 Ill. 2d 461, 470-71
       (2008) (quoting Shaw v. Lorenz, 42 Ill. 2d 246, 248 (1969)).
¶ 34       On appeal, in addition to his contention that we should affirm the trial court’s suppression
       of the evidence because it correctly determined that Gaither did not have authority to conduct
       the stop where there was not even substantial compliance with the background verification
       procedures of section 3-9005(b), defendant Saxen alternatively contends that Gaither exceeded
       the authority that section 3-9005(b) affords special investigators. Leaving aside the issue of
       whether the State’s Attorney either strictly or substantially complied with the fingerprint
       requirement of the statute, we agree with defendant Saxen that the conduct of both the SAFE
       unit and Gaither exceeded the scope of section 3-9005(b), rendering the traffic stops and
       arrests unlawful. 55 ILCS 5/3-9005(b) (West 2012). Thus, the trial court correctly granted
       defendants’ motions to suppress.
¶ 35       Section 3-9005(b) of the Counties Code provides, in pertinent part:
                    “(b) The State’s Attorney of each county shall have authority to appoint one or
                more special investigators to serve subpoenas, make return of process and conduct
                investigations which assist the State’s Attorney in the performance of his duties. A
                special investigator shall not carry firearms except with permission of the State’s
                Attorney and only while carrying appropriate identification indicating his employment
                and in the performance of his assigned duties.
                    Subject to the qualifications set forth in this subsection, special investigators shall
                be peace officers and shall have all the powers possessed by investigators under the
                State’s Attorneys Appellate Prosecutor’s Act.” 55 ILCS 5/3-9005(b) (West 2012).


                                                    -7-
¶ 36        The relevant portion of the State’s Attorneys Appellate Prosecutor’s Act provides:
                 “(a) The Director may contract for such investigators to provide investigative services
                 in criminal cases and tax objection cases for staff counsel and county state’s attorneys.
                 Investigators may be authorized by the board to carry tear gas gun projectors or bombs,
                 pistols, revolvers, stun guns, tasers or other firearms.
                     Subject to the qualifications set forth below, investigators shall be peace officers
                 and shall have all the powers possessed by policemen in cities and by sheriffs;
                 provided, that investigators shall exercise such powers anywhere in the State only after
                 contact and in cooperation with the appropriate local law enforcement agencies.” 725
                 ILCS 210/7.06(a) (West 2012).
¶ 37        Risking redundancy, it is important to note that the State’s Attorney has the authority to
       appoint special investigators to perform only three specific functions: (1) serving subpoenas;
       (2) making return of process; and (3) conducting investigations that “assist the State’s Attorney
       in the performance of his duties.” The statute is conspicuously devoid of any other functions a
       special investigator may undertake. Thus, the plain language of section 3-9005(b)
       demonstrates that the legislature intended the functions of special investigators to be limited to
       the three functions listed. See, e.g., People ex rel. Illinois Department of Corrections v.
       Hawkins, 2011 IL 110792, ¶ 23 (“The most reliable indication of the legislature’s intent is the
       plain language of the statute.” (citing MidAmerica Bank, FSB v. Charter One Bank, FSB, 232
Ill. 2d 560, 565 (2009))).
¶ 38        It is the third function that causes divergence among the parties here. Defendant Saxen
       urges this court to find that the investigations the special investigator may conduct under the
       statute are limited to those crimes that have already come to the attention of the State’s
       Attorney. Such a reading would place Gaither’s traffic stops squarely outside the scope of
       section 3-9005(b).
¶ 39        In response, the State first argues that the record on appeal is insufficient to support or to
       allow this court to resolve defendant’s contention in this regard. The State claims that
       defendant has not pointed to any further evidence, arguments, or discussion regarding this
       issue below. As noted earlier, the appellee can urge any point in support of the judgment on
       appeal, so long as the factual basis for such a point was before the trial court. Travelers
       Casualty & Surety Co., 229 Ill. 2d at 470-71.
¶ 40        Here, it is clear from the record that aside from compliance with the fingerprint
       requirement, the trial court did, in fact, consider the issue of whether the statute even permitted
       Gaither’s law enforcement activities in the first place. This is evidenced by counsel’s argument
       on Saxen’s amended motion to suppress, wherein he alleged that even if the State’s Attorney
       had followed the proper procedure and complied with the fingerprint requirements, the State’s
       Attorney was actually exceeding the authority granted under the statute. It is further evidenced
       by the trial court’s order when it noted in granting defendants’ motions to suppress that it
       believed the State’s Attorney did have the statutory authority to appoint special investigators to
       conduct investigations with regard to drug trafficking. We simply cannot imagine what
       additional evidence or argument defendant would need to present in order for us to consider
       this alternative contention. This is particularly true in light of the fact that this issue is one of
       statutory interpretation and we have before us testimony about the formation of the SAFE unit
       generally and Gaither’s testimony as to his conduct as a special investigator in these specific
       cases. Thus, the record is adequate to support our consideration of this issue.

                                                     -8-
¶ 41        Substantively, the State argues that the statute does not contain such a limitation, and this
       court should not add exceptions, limitations, or conditions that the legislature did not express.
       See Board of Education of Gardner-South Wilmington High School District 73 v. Village of
       Gardner, 2014 IL App (3d) 130364, ¶ 16. The phrase to “conduct investigations which assist
       the State’s Attorney in the performance of his duties” is broad, encompassing all manner of
       investigatory activity. The State argues that such a reading is supported by section 3-9005(b)’s
       reference to section 7.06 of the State’s Attorneys Appellate Prosecutor’s Act, which
       necessarily provides investigators with all the powers possessed by policemen in cities and by
       sheriffs, including carrying firearms and conducting traffic stops. 725 ILCS 210/7.06(a) (West
       2012).
¶ 42        The State’s argument in this regard is similarly unpersuasive. If we were to accept that
       tortured construction, investigators would, in fact, be police officers, and the three enunciated
       duties of the appointed State’s Attorney special investigators would be rendered superfluous.
       We cannot fathom how patrolling Interstate 80, issuing warning tickets, and confiscating
       contraband can be realistically viewed as “conducting investigations that assist the State’s
       Attorney with his duties.” The prosecution of drug dealers and traffickers is indisputably a duty
       of the State’s Attorney; outfitting his own drug interdiction unit is not. Such a statutory
       construction would effectively give the State’s Attorney the power to create and maintain the
       equivalent of his own police force. Taken to its furthest logical conclusion, the SAFE unit
       would be no different than the county sheriff’s police. The legislature could not have intended
       and did not intend such a consequence. In our view, the legislature clearly intended that special
       investigators appointed by the State’s Attorney have police powers to the extent necessary to
       assist the State’s Attorney in cases brought before him and originated by traditional police
       agencies, or in cases where the police were unable or unwilling to investigate.
¶ 43        Even the name of the unit, the State’s Attorney’s Felony Enforcement unit, militates
       against a finding that the special investigators were merely assisting the State’s Attorney in
       conducting investigations. Gaither actively sought out criminal activity and, as the name
       suggests, enforced the law. This is bolstered by Towne’s testimony that he authorized Gaither
       to “go out and enforce the law.” Gaither stated he was hired to look for narcotics traffickers
       that travel up and down the interstates and highways in La Salle County. Gaither’s job
       description was to “arrest people who were smuggling narcotics or proceeds from narcotics up
       and down the interstates in Illinois in La Salle County.” The General Assembly did not
       envision these investigators making traffic stops and writing traffic tickets or warnings.
¶ 44        We acknowledge that a State’s Attorney is “vested with wide discretion in enforcing
       criminal laws” (People v. Williams, 147 Ill. 2d 173, 256 (1991) (citing Marcisz v. Marcisz, 65
Ill. 2d 206, 210 (1976))), and that in some circumstances a State’s Attorney may investigate
       criminal activity. The State cites to People v. Nohren, 283 Ill. App. 3d 753, 758 (1996), where
       the court, quoting the ABA Standards for Criminal Justice noted that “ ‘[a] prosecutor
       ordinarily relies on police and other investigative agencies for investigation of alleged criminal
       acts, but the prosecutor has an affirmative responsibility to investigate suspected illegal
       activity when it is not adequately dealt with by other agencies.’ ” (Emphasis in original.)
       Nohren, 283 Ill. App. 3d at 758 (quoting ABA Standards for Criminal Justice § 3-3.1(a), at 47
       (3d ed. 1993)). However, Nohren ultimately held that that a State’s Attorney could use a
       subpoena duces tecum to obtain the blood-alcohol test results of a defendant who had yet to be
       charged. Nohren, 283 Ill. App. 3d at 758-59.


                                                   -9-
¶ 45        That is a fundamentally different situation than what is occurring in La Salle County. The
       State’s Attorney provided his SAFE unit officers with Ford Explorers replete with emergency
       police equipment to conduct traffic stops, as well as books to write traffic warnings and
       citations. Any vehicles seized by the SAFE team are taken to the Spring Valley police
       department, which receives 12.5% of money and property that is seized and forfeited.
¶ 46        Our supreme court has consistently recognized that a State’s Attorney’s investigative role
       is limited to the investigation of facts of an alleged criminal act when the police are in need of
       investigative assistance or when the investigation of alleged criminal activity is not adequately
       dealt with by the police. See, e.g., People v. Williams, 147 Ill. 2d at 256; see also People v.
       Wilson, 254 Ill. App. 3d 1020, 1039 (1993) (stating that it is the general practice of a State’s
       Attorney to stand ready and provide investigative assistance to the police). Seeking out
       criminal activity by virtue of patrolling the highway is a far cry from “standing ready” to assist
       police. The State presented no evidence that either the Illinois State Police, or the local police
       or sheriff’s departments, needed assistance with drug interdiction. Nor was there any
       allegation that these other law enforcement agencies were not adequately addressing drug
       trafficking within the county. With the SAFE unit, the State’s Attorney created yet another
       branch of law enforcement, the conduct of which falls well outside the duties contemplated by
       section 3-9005(b) for special investigators.
¶ 47        To be clear, our holding is not intended to limit the power of the State’s Attorney except to
       the extent that we hold that he does not have the authority to equip his investigators with squad
       cars and ticket books for the purpose of patrolling the highways. In light of our resolution on
       this issue, we find it unnecessary to address the remaining issues raised by the parties, both in
       opposition to and in support of the trial court’s rulings.
¶ 48        We accordingly find that the trial court did not err in granting defendants’ motions to
       suppress where the actions of the State’s Attorney’s SAFE unit and special investigator
       Gaither exceeded the scope of section 3-9005(b).

¶ 49                                         CONCLUSION
¶ 50       For the foregoing reasons, the judgment of the circuit court of La Salle County is affirmed
       in each of the consolidated cases.

¶ 51      Affirmed.




                                                   - 10 -